Exhibit 2.1 AGREEMENT AND PLAN OF MERGER DATED AS OF JUNE 30, 2014 BY AND AMONG OTTAWA SAVINGS BANCORP MHC, OTTAWA SAVINGS BANCORP, INC., OTTAWA SAVINGS BANK FSB AND TWIN OAKS SAVINGS BANK TABLE OF CONTENTS Page No. Introductory Statement 1 ARTICLE I Definitions 2 ARTICLE II The Merger 7 The Merger 7 Closing 8 2.3 Effective Time 8 Effect on Outstanding Shares of Ottawa Savings Bancorp Common Stock 9 Alternative Structure 9 ARTICLE III Representations and Warranties 9 Disclosure Letters 9 Representations and Warranties of Twin Oaks 10 Representations and Warranties of Ottawa 24 ARTICLE IV Conduct Pending the Merger 36 Forbearances by Twin Oaks 36 Forbearances by Ottawa 40 ARTICLE V Covenants 40 Acquisition Proposals 40 Advice of Changes 41 Access and Information 42 Applications; Consents 43 Antitakeover Provisions 44 Additional Agreements 44 Publicity 44 Stockholders Meeting; Members Meeting 44 Proxy Statements 46 Notification of Certain Matters 47 Employee Benefits Matters 48 Indemnification 50 Board of Directors and Executive Officers 51 Registration of Ottawa Savings Bancorp Common Stock 51 Branches 52 ARTICLE VI Conditions to Consummation 52 Conditions to Each Party’s Obligations 52 Conditions to the Obligations of Ottawa 52 Conditions to the Obligations of Twin Oaks 53 ARTICLE VII Termination 55 Termination 55 Termination Fees 57 Effect of Termination 58 i ARTICLE VIII Certain Other Matters 58 Interpretation 58 Survival 58 Waiver; Amendment 58 Counterparts 58 Governing Law 58 Expenses 58 Notices 59 Entire Agreement; etc. 59 Successors and Assigns; Assignment 60 Exhibit A: Voting Agreement Exhibit B: Directors of the Resulting Savings Institution Exhibit C: Senior Executive Officers of the Resulting Savings Institution ii Agreement and Plan of Merger This is an Agreement and Plan of Merger , dated as of the 30th day of June, 2014 (“ Agreement ”), by and among Ottawa Savings Bancorp MHC, a federally chartered mutual holding company (“ Ottawa Savings Bancorp MHC ”), Ottawa Savings Bancorp, Inc., a federally chartered subsidiary holding company (“ Ottawa Savings Bancorp ”), Ottawa Savings Bank FSB, a federally chartered stock savings bank (“ Ottawa Savings Bank ”) (Ottawa Savings Bancorp MHC, Ottawa Savings Bancorp and Ottawa Savings Bank being collectively referred to as “ Ottawa ”), and Twin Oaks Savings Bank, an Illinois chartered mutual savings bank (“ Twin Oaks ”). Introductory Statement Ottawa Savings Bancorp MHC is a federally chartered mutual holding company with its principal office located at 925 LaSalle Street, Ottawa, Illinois. Ottawa Savings Bancorp MHC owns approximately 58% of the outstanding common stock of Ottawa Savings Bancorp, a federal corporation with its principal offices located at 925 LaSalle Street, Ottawa, Illinois. Ottawa Savings Bank is a federal stock savings bank with its principal offices located at 925 LaSalle Street, Ottawa, Illinois. Ottawa Savings Bancorp owns 100% of the capital stock of Ottawa Savings Bank. Twin Oaks is an Illinois chartered mutual savings bank with its principal offices located at 125 West Bluff Street, Marseilles, Illinois. The Board of Directors of each of Ottawa Savings Bancorp MHC, Ottawa Savings Bancorp, Ottawa Savings Bank and Twin Oaks has determined that this Agreement, the Merger (as defined in Article I) and the related transactions contemplated hereby, are advisable and in the best interests of Ottawa, Twin Oaks, the members of Twin Oaks, the members of Ottawa Savings Bancorp MHC and the stockholders of Ottawa Savings Bancorp. Ottawa and Twin Oaks each desire to make certain representations, warranties and agreements in connection with the Merger and related transactions provided for herein and to prescribe various conditions to such transactions. As a condition and inducement to Ottawa’s willingness to enter into this Agreement, each director and executive officer of Twin Oaks has entered into a Voting Agreement dated as of the date hereof in the form of Exhibit A pursuant to which he or she will cast his or her votes in favor of this Agreement and the transactions contemplated hereby. In consideration of their mutual promises and obligations hereunder, the parties hereto adopt and make this Agreement and prescribe the terms and conditions hereof and the manner and basis of carrying it into effect, which shall be as follows: 1 ARTICLE I Definitions The following terms are defined in this Agreement in the Section indicated: Defined Term Location of Definition Audited Financial Statements Section 5.3(f) Cause Section 5.11(b) Closing Section 2.2 Closing Date Section 2.2 Disclosure Letter Section 3.1 Effective Date Section 2.3 Effective Time Section 2.3 Indemnified Party Section 5.12(a) Intellectual Property Section 3.2(m) Interim Financial Statements Section 5.3(f) Maximum Insurance Amount Section 5.12(c) Merger Section 2.1 Ottawa Preamble Ottawa Employee Plans Section 3.3(o)(i) Ottawa Members Meeting Section 5.8(c) Ottawa Pension Plan Section 3.3(o)(iii) Ottawa Proxy Statement Section 5.9(a) Ottawa Qualified Plan Section 3.3(o)(iv) Ottawa Reports Section 3.3(aa) Ottawa Savings Bancorp Preamble Ottawa Savings Bancorp Financial Statements Section 3.3(h) Ottawa Savings Bancorp MHC Preamble Ottawa Savings Bank Preamble Ottawa Stockholders Meeting Section 5.8(a) Twin Oaks Preamble Twin Oaks Continuing Employees Section 5.11(a) Twin Oaks Employee Plans Section 3.2(o)(i) Twin Oaks Financial Statements Section 3.2(g) Twin Oaks Members Meeting Section 5.8(b) Twin Oaks Pension Plan Section 3.2(m)(iii) Twin Oaks Proxy Statement Section 5.9(b) Twin Oaks Qualified Plan Section 3.2(o)(iv) 2 For purposes of this Agreement: “ Acquisition Proposal ” means any proposal or offer with respect to an Acquisition Transaction. “ Acquisition Transaction ” means any proposal or offer with respect to the following (other than the transactions contemplated hereunder): (i)any merger, consolidation, share exchange, business combination, or other similar transaction involving Twin Oaks; (ii)any sale, lease, exchange, mortgage, pledge, transfer or other disposition of 20% or more of Twin Oaks’ consolidated assets in a single transaction or series of transactions; or (iii) any public announcement of a proposal, plan or intention to do any of the foregoing or any agreement to engage in an any of the foregoing. “ Affiliate ” of a person means any person that, directly or indirectly through one or more intermediaries, controls, or is controlled by or is under common control with such person. “ Agreement ” means this Agreement, as amended, modified or amended and restated from time to time in accordance with its terms. “ Appraised Value ” means the appraised value of Twin Oaks as of the Effective Date, as determined by an Independent Appraisal. The initial Appraised Value shall have been determined as of June 6, 2014. The Appraised Value will be updated as of a date no earlier than 20 calendar days before the Effective Date. “
